The petitioner Nassau County Department of Social Services demonstrated by clear and convincing proof (see Social Services Law § 384-b [3] [g]) that the mother is presently, and will be for the foreseeable future, unable by reason of mental illness to provide proper and adequate care for the subject children (see Social Services Law § 384-b [4] [c]; Matter of Amanda Ann B., 38 AD3d 537, 538 [2007]; Matter of Imelda R., 32 AD3d 519, 520-521 [2006]; Matter of Lina Catalina R., 21 AD3d 563, 564 [2005]; Matter of Harlem Dowling-Westside Ctr. for Children & Family Servs. v Marion L.C., 264 AD2d 845 [1999]).
The mother’s remaining contentions are without merit. Spolzino, J.P., Angiolillo, Balkin and Leventhal, JJ., concur.